Title: To James Madison from Thomas Newton, 3 September 1806
From: Newton, Thomas
To: Madison, James



Sir
Collrs. Office Norfolk Sepr. 3d. 1806

The French frigate L Cybele has come into this harbour to refit.  The Capt. Officers & Crew have conducted themselves, with great propriety, some Americans taken on board of Brittish Ships, have been released since their arival.  A French 74 is reported to have gone up the bay much injured in the late gale.
Peter Butler escaped from the Brittish Ship Chichester the first night of her arrival here, proving himself to be a native of this State.  I have granted him a protection.  he said there was 2 others.  I wrote the Consul to get all Americans released.  I have no doubt of his using his influence to do it.
Another French line of battle Ship is reported to have got into Hampton road.  I have not yet heard from her.  I am respectfully Yr obt Servt

Thos NewtonCollr.



Since writing the above Ed. Coffee has appeared at this office who made his escape by Swimming, he is one of the men Butler mentiond.  he has been badly used on board this Ship Chichester last fryday he says Mr. OConnor 2d. Lt. beat him, he shewd the Marks in his face where he was struck he was impressed from abd. the Brig Phoebe Capt. Hudgens belonging to East river in this State; he was registered as a Citizen of the U States in this office, when he went out with Capt. Hudgens 3 yrs. ago.  Coffee says his impressment took place in Carlisle bay Barbados, that a Capt. Spears had him flogged, by giving him 2 dozen lashes at 3 times.  he has recd. one years pay & two are now due him.  I am respectflly yr. Obt. Servt.

Thos Newton



The other man mentiond by Butler appears to be an Englishman.

